DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The term ‘feature quantity’ is unclear.  There are no examples of this exact ‘feature’ or what relates to ‘quantity.’  It is totally unclear what ‘feature quantity’ is referring to within the polishing operation and what it is defining.  Also, the phrase ‘smoothing of the feature quantity’ is unclear. How is it ‘smoothed?’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-18 have been amended with terms and elements and method steps not disclosed in the specification and therefore not described to understand the scope of invention. The amended claims are now totally unclear and do not have basis in the original disclosure. Claim 1, the terms ‘first part of power spectra, first data, first time point, second part, second time point, second data, each piece, tendency, select pieces, correlation of pieces, two pieces.’  The terms, components, and method steps are totally unclear as they are not used or described in the specification.  Claims 2-18 also use similar terms that are not disclosed or described in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-18  have been amended with terms and elements and method steps not disclosed in the specification and therefore not described to understand the scope of invention. 
Claim 1, what is a given time resolution? The first data and second data are unclear.  Data of what? What constitutes first and second? What is a first part and second part? The calculating step is totally unclear since parts of the first data are used to acquire second data. How is first and second data acquired?  What does ‘each piece’ refer to? This lacks antecedent basis.  How does a ‘piece’ (of second data) have a tendency to ‘select pieces’ of itself (second data)? What is correlation? How can ‘correlation of two of one or more pieces’ be determined?  If there is only one piece then how can there be two pieces? ‘the two pieces of second data’ lacks antecedence since only ‘one or more’ was previously recited. Independent claims 9 and 14 also have similar 112 problems.  These amendment claims using terminology not defined or described in the specification make it impossible to understand the scope and limitations.  The dependent claims, likewise, cannot be understood as they depend on their independent claims, respectively.
 Also claim 7, the phrase ‘smoothing of the feature quantity’ is unclear. How is it ‘smoothed?’

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,6-10,12-15,17,18 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being anticipated by Kaushal-2003/0087586.

Kaushal  discloses, as best understood, claims 1/9. A polishing method and apparatus comprising: an acoustic sensor 100 configured to detect a polishing sound of an object to be polished [0032]; a sound collector 48 configured to collect the polishing sound detected by the acoustic sensor; an analyzer 48 configured to perform frequency analysis on power spectra of the polishing sound with a predetermined time (Fig 3) resolution [0032,0034]; a feature quantity calculator/computer 48 configured to calculate an arithmetic value of the power spectra having a preset time difference of the power spectra as a feature quantity of polishing by using analysis data provided by the analysis performed by the analyzer [0035,0036,0038](Figs 4A,4B); and an end point calculator configured to determine a polishing end point of the object based on a change in the feature quantity[0038,0039,0040] (Fig 1).  
2/10/15. The polishing apparatus according to claim 1, wherein the feature quantity calculator is configured to set the time difference (Fig 3),[0034] based on polishing environment information relating to a polishing environment of the object [0039,0044,0045].  
4. The polishing apparatus according to claim 1, wherein the feature quantity calculator is configured to calculate a feature quantity based on a product of the power spectra of different frequencies [0039].  
6/12. The polishing apparatus according to claim 1, further comprising: a feature quantity processor configured to calculate a correlation coefficient [0039-0040] of the feature quantity and synthesize the feature quantity based on a comparison between the calculated correlation coefficient and a threshold value[0046].  
7. The polishing apparatus according to claim 6, wherein, as best understood, the feature quantity processor is capable to perform a ‘smoothing’ on the synthesized feature quantity, wherein the computations (coefficient, spectra frequencies) are analyzed and relayed [0040].  
8/13. The polishing apparatus according to claim 6, wherein the feature quantity processor is capable to calculate the correlation coefficient [0039-0040] if the feature quantity changes from increasing to decreasing (Figs 4A,4B).  
9. (see references above) A polishing method comprising: detecting a polishing sound 100 of an object to be polished; collecting the polishing sound; performing frequency analysis 100 on a power spectrum of the collected polishing sound with a predetermined time resolution; calculating an arithmetic value of the power spectra having a preset time difference of the power spectra as a feature quantity of polishing using data from the frequency analysis (Figs 4A,4B); and determining a polishing end point of the object based on a change in the feature quantity Fig 1, [0034-0042].  
10.(see above) The method according to claim 9, further comprising setting the time difference based on polishing environment information indicative of a polishing environment of the object.  
12. (see above) The method according to claim 9, further comprising:   calculating a correlation coefficient [0040]of the feature quantity and synthesizing the feature quantity based on a comparison result between the calculated correlation coefficient and a threshold value  [0046].  
13. The method according to claim 17, wherein the correlation coefficient is calculated in a case where the feature quantity changes from increasing to decreasing[0039-0040],Figs 4A,4B).  
14.(see above for details) A polishing control apparatus comprising: a processor 100 and a memory storing data 102, the processor configured to: collect a polishing sound 100 of an object to be polished; perform frequency analysis [0032-0036] on the power spectrum of the polishing sound with a predetermined time resolution [0034]; calculate an arithmetic value 100 of the power spectra having a preset time difference of the power spectra as a feature quantity of polishing by analysis 100 data from the frequency analysis (Figs 4A,4B); and determine a polishing end point of the object to be polished based on a change in the feature quantity[0040].  
15.(see above) The polishing control apparatus according to claim 14, wherein the feature quantity calculator is configured to set the time difference (Fig 3)[0034] based on polishing environment information indicative of a polishing environment of the object to be polished. [0039,0044,0045]  
17. (see above)The polishing control apparatus according to claim 14, further comprising: a feature quantity processor 100 configured to calculate a correlation coefficient [0040] of the feature quantity and synthesize the feature quantity based on a comparison result between the calculated correlation coefficient and a threshold value [0036].  
18. (see above)The polishing control apparatus according to claim 17, wherein the feature quantity processor is configured to calculate the correlation coefficient [0040] in a case where the feature quantity changes from increasing to decreasing [0039-0040]Figs 4A,4B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,5,11,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal, alone.
Kaushal discloses the claimed invention, as detailed above, but does not specify in [0044] that environment calculations can be replacement of pad (claim 3), the time is set on decreasing time of power spectra (cl 5,11,16),
	However, these limitations do not involve patentably distinct limitations and are slight variations therefrom which would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Response to Arguments
Applicant's arguments filed 10-02-20 have been fully considered but they are not persuasive.
On pages 7-8, Applicant argues that the Kaushal does teach or suggest the highlighted elements. However, these highlighted elements represent the amended changes to the claim which are totally unclear and not mentioned nor described in the specification. Therefore, these arguments are moot since the original disclosure does not support the amendments and the scope, limitations and understanding of the elements cannot be ascertained.  Therefore, Kaushal, as best understood, teach the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
January 26, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723